Name: Council Regulation (EEC) No 976/82 of 26 April 1982 on the supply of skimmed-milk powder as food aid for India
 Type: Regulation
 Subject Matter: cooperation policy;  Asia and Oceania;  processed agricultural produce
 Date Published: nan

 29. 4. 82 Official Journal of the European Communities No L 115/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 976/82 of 26 April 1982 on the supply of skimmed-milk powder as food aid for India THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the Community has received a request for food aid in skimmed-milk powder for India ; whereas the situation justifies the supply of food aid by the Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1399/81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme ('), and in particular Article 7 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1400/81 of 19 May 1981 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme ^) provides for a reserve of 7 318 tonnes of skimmed-milk powder ; whereas certain quantities are still available under that reserve : From the quantities of skimmed-milk powder still available in the context of the reserve provided for by Regulation (EEC) No 1400/81 , 5 000 tonnes shall be allocated as food aid for India. Article 2 The Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 26 April 1982. For the Council The President L. TINDEMANS (') OJ No L 141 , 27. 5. 1981 , p . 1 . (2 OJ No L 141 , 27. 5. 1981 , p. 3 .